Citation Nr: 1624721	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  12-33 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for residuals of a fracture of the left ankle and fibula.



REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1966 to June 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2015 the Board remanded the case for entitlement to service connection for a back disability, including as secondary to a service-connected disability and for entitlement to a disability rating in excess of 20 percent for residuals of a fracture of the left ankle and fibula further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Subsequently, in a February 2016 rating decision, the RO granted service connection for a back disability, including as secondary to a service-connected disability.  As the issue was granted in full, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran's residuals of a fracture of the left ankle and fibula disability is manifested by symptoms which have resulted in moderate ankle disability due to pain and limited motion. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for residuals of a fracture of the left ankle and fibula have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, Diagnostic Code 5262 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, a standard February 2010 letter satisfied the duty to notify provisions.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was provided VA medical examinations in May 2010, December 2011 and January 2016.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate, as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

The Veteran contends that his service-connected residuals of a fracture of the left ankle and fibula warrants a higher rating.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule) in 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's residuals of a fracture of the left ankle and fibula is rated under Diagnostic Code 5262.  Under Diagnostic Code 5262, a 20 percent rating is warranted when there is malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted with malunion of the tibia or fibula with marked knee or ankle disability.  A 40 percent rating is the highest rating and requires nonunion of the tibia and fibula, with loose motion and requiring a brace. 

Words such as "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

By way of reference, normal range of motion in the ankles is from 0 to 20 degrees of dorsiflexion (i.e., lifting toes up), and 0 to 45 degrees of plantar flexion (i.e., pointing toes down).  38 C.F.R. § 4.71a, Plate II.

Factors such as degree of limitation of flexion or extension, and the precise degrees of such limitations if present, are important to determining whether the knee disability resulting from the tibia or fibula impairment is slight, moderate, or marked.  

Under Diagnostic Code 5260, a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  

Under Diagnostic Code 5261, a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  38 C.F.R. § 4.71, Plate II.

The Veteran was afforded a VA bone examination in May 2010.  He reported pain, weakness, stiffness, swelling, heat, redness, buckling, locking and abnormal motion.  Pain was noted as 6 out of 10 and chronic.  No flare-ups were reported.  No use of a brace was reported. 

Upon examination, no evidence of deformity, angulation, false motion or shortening was found.  No malunion or nonunion or false joint was noted.  There was mild tenderness over the left ankle.  No evidence of ankylosis was reported.   

The range of motion for the Veteran's left ankle dorsiflexion was to 10 degrees and plantar flexion was to 5 degrees.  No discoloration or swelling was noted.  X-rays showed mild osteoarthritis of the left ankle medial joint space with enthesopathy of the inferior pole of the patella of the knee.  

At the Veteran's VA joint examination in May 2010, he reported that he could not climb stairs, walk 1/4 of a mile or stand for 30 minutes.  It was noted that he used a cane for ambulation.  

For the Veteran's left knee, his range of motion for flexion was to 95 degrees.  Extension fixed to 10 degrees.  The Veteran complained of pain, fatigue, weakness and lack of endurance.  X-ray results showed old fracture fragment or a bipartite patella.  It was noted that the Veteran had a nonlinear lateral scar on his left knee.  

For the Veteran's left ankle, no varus or valgus angulation of the feet was found.  

The Veteran was afforded a VA ankle examination in December 2011.  He reported throbbing pain, which was 5-9 out of 10.  He noted episodic joint swelling, redness, decreased motion and weakness of the left ankle.  Flare-ups were not reported.  

Upon examination, the Veteran's left ankle dorsiflexion was to 10 degrees, with pain at 5 degrees.  Plantar flexion was to 35 degrees, with pain at 10 degrees.  No changes were noted on repetitive motion.  Weakened movement, pain on movement, and interference with sitting, standing and weight-bearing were noted.  Left ankle strength was 4 out of 5.  Localized tenderness was found.  No ankylosis was reported.    

At the Veteran's VA knee examination in December 2011, flare-ups were not reported.  His range of motion for flexion was to 100 degrees, and pain began at 80 degrees.  Extension was to 10 degrees.  No changes were found on repetitive motion.  Weakened movement, pain on movement and interference with sitting, standing and weight-bearing was noted.  Tenderness or pain to palpation was noted.  Joint stability was normal.  No patellar subluxation or dislocation was noted.  A meniscal condition was not reported.  

It was noted that the Veteran had a scar on his knee which was semicircular, non-tender and not greater than 39 square centimeters.  No discoloration or skin/tissue loss over the scar was found.  

The Veteran was afforded a VA ankle examination in January 2016.  Range of motion for his left ankle dorsiflexion was to 10 degrees.  Plantar flexion was to 20 degrees.  Pain was noted on examination, but did not result in or cause functional loss.  No change in range of motion with repetitive motion was found.  

Disturbance of locomotion and interference with standing was noted.  Left ankle strength was 5 out of 5.  Ankle instability was reported.  No ankylosis was noted.

At the Veteran's VA knee examination in January 2016, his range of motion for flexion was to 105 degrees and extension was to 0 degrees.  There was evidence of pain with weight bearing and localized tenderness or pain on palpation.  Objective evidence of crepitus was also noted.  No decrease in the Veteran's range of motion was found on repetition.  Muscle strength of the left knee was 5 out of 5.  Joint stability was normal.  No meniscal condition was reported.  No ankylosis or instability were found.  

A scar, noted as not painful and not unstable, was noted on the Veteran's knee.  The length was 8cm, and width was 0.25cm.  

The Board finds that a rating in excess of 20 percent for the Veteran's residuals of a fracture of the left ankle and fibula disability is not warranted.  In considering the criteria of Diagnostic Code 5262, a 30 percent rating is warranted for malunion of the tibia or fibula with marked knee or ankle disability.  There is no malunion or nonunion of the tibia and fibula reported in any of the VA examinations.  Further, while the Veteran's range of motion of dorsiflexion and plantar flexion is decreased, it is no more than slightly disabling

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's residuals of a fracture of the left ankle and fibula disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent evaluation.  In this regard, the Board observes that the Veteran complained of pain throughout the period on appeal.  However, the effect of the pain is already contemplated in the assigned evaluation.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, warrant an increased evaluation beyond those already assigned.

Accordingly, the Board concludes that an increased evaluation is not warranted for the Veteran's service-connected residuals of a fracture of the left ankle and fibula disability under Diagnostic Code 5262.

Nor are the requirements for the assignment of a higher rating met under either Diagnostic Code 5260 or 5261.  In order to qualify for an increased rating based on range of motion testing, the Veteran's flexion would have to be limited to 15 degrees or his extension limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  The Veteran's flexion has been measured to 80 degrees with pain.  His extension has consistently been measured to either 10 degrees or 0 degrees.  There is no basis for a rating in excess of the currently assigned 20 percent.  

As for other potentially applicable Diagnostic Codes for the knee and leg, the evidence does not reflect that the Veteran suffers from ankylosis of the left knee, a recurrent subluxation or lateral instability of the knee, a dislocated semilunar cartilage, impairment of the tibia or fibula resulting in knee disability due to malunion or nonunion and/or genu recurvatum.  Accordingly, Diagnostic Codes 5256, 5257, 5258, 5262 and 5263 are not for application.  38 C.F.R. § 4.71a.  Also, in the absence of evidence of a surgically removed meniscus, a separate rating under Diagnostic Code 5259 is not for application.

Several precedent opinions of the VA Office of General Counsel provide bases for the assignment of separate knee evaluations when specific symptoms are shown.  However, as the evidence of record does not show instability, there is no basis for the assignment of separate evaluations for instability and arthritis.  See VAOPGCPREC 23-97 (July 1, 1997); see also VAOPGCPREC 9-98 (August 14, 1998).  Moreover, there is no basis for separate evaluations for flexion and extension, as the veteran does not have sufficient limitation of flexion (60 degrees) for a zero percent evaluation under Diagnostic Code 5260.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  

The Board has considered whether separate ratings are warranted for the scar associated with the Veteran's service-connected residuals of a fracture of the left ankle and fibula.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  The VA examination reports noted above reflect that the scar as not painful and/or unstable and the total area of all related scars was not greater than 39 square cm. (6 square inches).  As such a separate rating for a scar is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2015).

The Board has also reviewed the Diagnostic Codes applicable to the ankle and finds that an evaluation in excess of 20 percent cannot be assigned under any of these criteria.  The only ankle-related diagnostic code to provide an evaluation in excess of 20 percent (Diagnostic Code 5270) requires a finding of ankylosis.  There is no medical evidence of such a finding.  As such, an increased rating cannot be assigned under any alternative diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274 (2015).

The Board has considered the Veteran's contentions with respect to his residuals of a fracture of the left ankle and fibula disability but concludes that the medical findings on examination are of greater probative value than the Veteran's contentions regarding the severity of his left ankle disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of a 20 percent evaluation.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's left ankle disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  The symptoms, and the effects of the symptoms, of the Veteran's left ankle disability (painful motion, weakness, stiffness) have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  An exceptional disability picture is also not shown when the Veteran's disabilities are considered in the aggregate.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record.  At his May 2010 VA examination, the Veteran reported his occupation in the financial services was impaired because of his increased sick days due to his ankle problems.  At his December 2011 VA examination, he noted that pain required him to frequently stand if sitting, take frequent breaks and rest.  He stated that the pain interfered with his train of thought, which interfered with his productivity.  Although the Veteran noted that he missed some time from work due to his ankle pain and that he states that it reduces his productivity, there is no evidence of record showing that that his ankle condition renders him unemployable.  Further, the January 2016 VA examiner noted that the Veteran's ankle disability did not impact his ability to perform any occupational tasks.  Accordingly, a TDIU claim has not been raised, and no action pursuant to Rice is necessary. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a disability rating in excess of 20 percent for residuals of a fracture of the left ankle and fibula is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


